DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15, 19-21, and 24-25 are allowable. The restriction requirement among species I-V , as set forth in the Office action mailed on 11/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/27/2020 is partially withdrawn.  Claims 16-18 and 22 , directed to species further limiting the product of claim 14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-13, directed to a steel alloy remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-13 directed to an invention non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith E. Carr on 2/23/2022.
The application has been amended as follows: 
Please cancel claims 1-13.
In claim 14, line 2, after “capacity” please delete “and good formability”.
In claim 14, line 4, after “capacity” please delete “and good formability”.
In claim 14, line 5, before “inevitable” please delete “beside” and insert –besides--.
In claim 14, after “impurities” please delete “due to smelting”.
In claim 16, lines 3-4, after “a drill tube” please delete “, in particular a drill pipe for OCTG or of a mineralogical drill tube”.
In claim 17, line 3, after “vehicle” please delete “with high energy absorption”.
In claim 18, line 6, after “circumference of” please delete “the further” and insert –at least one of the other--.
In claim 18, line 7, after “longitudinal” please delete “section” and insert –sections--.
In claim 20, line 2, after “Vol.-%” please insert –retained austenite--.
In claim 22, line 3, before “structural component” please delete “crash-relevant”.
In claim 22, lines 3-4, after “motor vehicle” please delete “, in particular a chassis component or a shaft”.
Allowable Subject Matter
Claims 14-22 and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art fails to disclose or fairly suggest the steel tube product as claimed. In particular, the closest prior art, Beguinot (US 5,695,576) in view of Cheremisinoff (Responsible Care - A New Strategy for Pollution Prevention and Waste Reduction through Environmental Management, by Nicholas P. Cheremisinoff et al., Gulf Publishing Company, 2008, p. 439), as set forth in the Office Action dated 7/2/2021, renders obvious the steel tube product recited in the previous claim set filed 5/16/2018. 
However, the currently amended claim 14 requires wherein the steel tube product is heat treated by a quenching and partitioning heat treatment. Although this is a product-by-process limitation, the implications of this process is a structure with tempered martensite with embedded retained austenite (see for example, instant PG-PUB [0003]-[0004]) . Beguinot teaches neither a quench and partitioning heat treatment nor the associated structure of tempered martensite. Furthermore, as argued in pp. 15 of Applicant’s Arguments/Remarks filed 12/2/2021, Beguinot teaches away from tempering of the structure (col. 6 ln. 63-67). Therefore, it would not have been obvious to one of ordinary skill in the art to have subjected the steel tube product of Beguinot in view of Cheremisinoff to a quench and partitioning treatment. Further, it would not have been obvious to one of ordinary skill in the art to have modified the steel tube of Beguinot in view of Cheremisinoff to have a structure with tempered martensite with embedded retained austenite.
The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claim 14 is distinct over the teachings of the prior art. Claims 15-22 and 24-25 further limit the subject matter of claim 14, and are thus also distinct over the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734